Michael G. Marderosian, No. 77296
Heather S. Cohen, No. 263093
MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721
Telephone: (559) 441-7991
Facsimile: (559) 441-8170

Virginia Gennaro, No. 138877
City Attorney
CITY OF BAKERSFIELD
1501 Truxtun Avenue
Bakersfield, CA 93301
Telephone: (661) 326-3721
Facsimile: (661) 852-2020

Attorneys for:          Defendants CITY OF BAKERSFIELD, OFFICER DANNI MELENDEZ,
                        OFFICER SANTOS LUEVANO, OFFICER NATHAN POTEETE, and
                        OFFICER RYAN CLARK



                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
 TIMOTHY GRISMORE, an individual;                 )    Case No. 1:17-CV-00413-JLT
 XAVIER HINES, an individual,                     )
                                                  )    STIPULATION OF DISMISSAL AND
                 Plaintiffs,                      )    [PROPOSED] ORDER THEREON
        vs.                                       )    (Doc. 97)
                                                  )
 CITY OF BAKERSFIELD, a municipality;             )
 OFFICER MELENDEZ, an individual;                 )
 OFFICER LUEVANO, an individual;                  )
 OFFICER POTEETE, an individual;                  )
 OFFICER CLARK, an individual;                    )
 and DOES 1-10, inclusive,                        )
                                                  )
                 Defendants.                      )
                                                  )
                                                  )



       IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, through their
respective counsel, that the above-referenced matter be dismissed in its entirety with prejudice. Each
party is to bear its own attorneys’ fees and costs.
Dated: July 22, 2019.                          MARDEROSIAN & COHEN



                                                  !1
                                                     /s/ Michael G. Marderosian
                                               By:________________________________
                                                     Michael G. Marderosian,
                                                     Attorneys for Defendants
                                                     above-named.

Dated: July 22, 2019                           ALDERLAW PC


                                                     /s/ Neil Gehlawat
                                               By:________________________________
                                                     Neil Gehlawat,
                                                     Attorneys for Plaintiffs
                                                     above-named.

Dated: July 22, 2019                           LAW OFFICE OF THOMAS C. SEABAUGH


                                                     /s/ Thomas C. Seabaugh
                                               By:________________________________
                                                     Thomas C. Seabaugh,
                                                     Attorneys for Plaintiffs
                                                     above-named.




                                                 ORDER

        The Stipulation of the parties having been read and considered by the Court, and good cause
appearing therefor, IT IS SO ORDERED that this matter is hereby dismissed in its entirety with
prejudice and each party is to bear its own attorneys’ fees and costs.



             July 23 2019.
Dated: ____________,                           _________________________________________
                                               JUDGE OF THE UNITED STATES DISTRICT
                                               COURT/EASTERN DISTRICT OF CALIFORNIA




                                                     !2
